     Case 1:19-cv-00711-DAD-EPG Document 60 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADAM SHARPE,                                     No. 1:19-cv-00711-DAD-EPG (PC)
12                        Plaintiff,
13           v.                                        ORDER GRANTING IN PART AND
                                                       DENYING IN PART MOTION TO VACATE
14    C. CRYER, et al.,                                DISPOSITIVE MOTION DEADLINE
15                        Defendants.                  (ECF No. 59)
16

17          On March 16, 2021, Defendants filed a motion to vacate the dispositive motion deadline.

18   (ECF No. 59). Defendants previously sought similar relief in their December 24, 2020 motion to

19   stay, (ECF No. 51), which the Court granted in part and denied in part, (ECF No. 56). For the

20   reasons discussed herein, the Court grants in part and denies in part Defendants’ motion.

21          Plaintiff Adam Sharpe is a state prisoner proceeding pro se and in forma pauperis in this

22   civil-rights action against multiple defendants. On December 24, 2020, Defendants filed a motion

23   for summary judgment on the issue of exhaustion as to Defendant Smith only. (ECF No. 50). The

24   same day, they also filed a motion to stay discovery and to vacate the dispositive motion deadline

25   as to Defendant Smith only. (ECF No. 51 at 6-7). The Court granted Defendant’s motion in part

26   on January 27, 2021 by staying the deadline for non-exhaustion dispositive motions as to

27   Defendant Smith only. (ECF No. 56 at 5-6).

28   ///
                                                      1
     Case 1:19-cv-00711-DAD-EPG Document 60 Filed 03/19/21 Page 2 of 2


 1          Briefing for the pending exhaustion motion for summary judgment completed on March

 2   12, 2021. (ECF No. 58). Dispositive motions on grounds other than exhaustion are due April 8,

 3   2021. (ECF No. 32).

 4          In their current motion, Defendants argue that the dispositive motion deadline should be

 5   vacated or, in the alternative, continued by four months to keep all Defendants on the same

 6   timeline. (ECF No. 59). However, Defendant Smith has a different schedule because the Court

 7   granted Defendants’ request to put him on his own schedule on the ground that Defendant Smith

 8   may be dismissed based on the pending summary judgment motion for related to exhaustion of

 9   administrative remedies. (ECF No. 56). There are no similar motions for summary judgment

10   pending against the other defendants. Therefore, the case will proceed against those other

11   defendants regardless of the resolution of the pending motion as to Defendant Smith.

12          Counsel’s declaration also indicates that counsel has four other upcoming dispositive

13   motions deadlines. (ECF No. 59-1 at 2). As a courtesy, in order to accommodate counsel, the

14   Court will continue the deadline for dispositive motions for all defendants other than Defendant

15   Smith, but not for the requested 4 months. The Court will grant a 45-day extension.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1.      Defendants’ motion to vacate the dispositive motion deadline (ECF No. 59) is

18   GRANTED IN PART and DENIED, IN PART; and

19          2.      The parties shall file non-exhaustion dispositive motions, other than with respect

20   to Defendant Smith, no later than May 24, 2021.
21
     IT IS SO ORDERED.
22

23      Dated:     March 19, 2021                             /s/
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27

28

                                                       2
